DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the response submitted by the Applicant on September 24, 2020.
Claims 1-3, 5-9, 12, 14, and 21-27 are pending and have been examined. 
This action is made FINAL.

  					Response to Arguments
As discussed below regarding analyses of the claims under 101; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole, integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.   
Claims 1-3, 5-9, 12, 14, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 21 are directed to a computer-implemented method (claim 1) and a non-transitory computer-readable medium (claim 21). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, the claim 1 recite a non-transitory computer-readable medium and a method, e.g., of organizing human activity, as described further below.  Thus, on its face, independent claims 1 and 15 are directed to [a] computer-implemented method for providing a user with an aviation insurance premium estimate respectively, on user interaction with one or more insurance vendor third-party server systems, comprising the steps of: maintaining by a first server system having a first database, the first database storing an aviation insurance estimate program; accessing from the first database a file transmitted from a computing device of the user, automatically collecting, by a module executing on a processor associated with the first server system; aircraft identification data from the file; evaluating, by the processor, the collected aircraft identification data and searching available databases other than the first database to identify potential aircraft identification data based on collected aircraft identification data, the potential aircraft identification data related to the collected aircraft identification data;  determining a set of transmitted aircraft identification data for the user from the identified potential aircraft identification data; presenting at a display of the computing device the collected aircraft identification data and the identified aircraft identification data, the identified aircraft identification data provided as one or more user interface elements; determining user aircraft query data based on at least the collected aircraft identification data and the identified aircraft identification; training a predictive model to identify the user aircraft query data, resulting in predictive model data, the training at least including applying historical user aircraft query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data; converting, by the processor, the user aircraft query data for the user into a specific format formatted for each of the one or more aviation insurance vendor third-party server systems separate from the first server system; transmitting, by the processor, formatted query data to each selected aviation insurance vendor third-party server system; receiving the aviation insurance premium estimate received from the one or more selected aviation insurance vendors third-party server systems; and presenting at the display of the computing device the received aviation insurance premium estimates as one or more second user interface elements; which, under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as well as Fundamental Economic Practices or Principles (which include e.g., hedging, insurance, and mitigating risk. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, claim limitations reciting, [a] computer-implemented method for {providing} insurance premium estimate respectively, on user interaction with one or more insurance vendor third-party server systems, comprising the steps of: {maintaining} the first database storing an aviation insurance estimate program; {…} identification data provided as one or more user interface elements; {determining} user aircraft query data {…}; {training} a predictive model to identify the user aircraft query data, resulting in predictive model data, the training at least including applying historical user aircraft query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data; {converting}, by the processor, the user aircraft query data for the user into a specific format formatted for each of the one or more aviation insurance vendor third-party server systems separate from the first server system; {transmitting}, query data to each selected aviation insurance vendor third-party server system; {receiving} the aviation insurance premium estimate {…}; and {presenting} the received aviation insurance premium estimates as one or more second user interface elements. As shown, the additional elements recite limitations, which go beyond mere insignificant extra-solution activity as training a predictive model to identify aircraft query data, resulting in predictive model data, where the training includes applying historical aircraft query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data. Training the predictive model to identify aircraft query data provides predictive model data for the identification of aircraft query data. In addition, the invention provides that the user aircraft query data is converted into a specific format formatted for each of the one or more aviation insurance vendor third-party server systems. Upon analyzing the claim limitations alone and in combination, these limitations are neither steps incidental to the primary process, nor are they considered nominal or a tangential additions to the claim. 
Therefore, because determining and training a predictive model to identify aircraft query data, resulting in predictive model data, where the training includes applying historical aircraft query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data. Training the predictive model to identify aircraft query data provides predictive model data for the identification of aircraft query data. In addition, the invention provides that the user aircraft query data is converted into a specific format formatted for each of the one or more aviation insurance vendor third-party server systems, ultimately leads to more accurate determination of aircraft query data and resulting correlation to the predictive model data, for aviation insurance premium estimates. Thus, the claimed invention is directed to an improvement in technology for the identification of aircraft query data and converting the data for each of the one or more third-party server systems, not an abstract idea.
Accordingly, because claims 1, 21 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-3,5-9,12,14 and 21-27  are eligible. Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.	


Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-3, 5-9, 12, 14, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 22 recite the limitations including, applying historical user aircraft query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data. 
Applicant’s Specification at [00061] discloses that, in some embodiments, the predictive models are trained on prior data and outcomes using a historical database of aviation insurance related data and resulting correlation relating to a same aircraft, different aircraft, or a combination of same and different aircraft; however, there is no disclosure of applying “historical user aircraft query data and resulting correlation” to the predictive model data. Furthermore, even considering there was, it is unclear as to the “assistance” given, and to what specific function or structure of the invention Applicant’s claim limitations intend to assist.
Accordingly, claims 1 and 22 (and claims dependent therefrom) are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 14, and 21-24 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 2001/0023404 A1 to Ogawa, in view of US 2015/0325064 A1 to Downey, further in view of US 20140172681 A1 to Lamp, and further in view of US 20160203506 A1 to Butler.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
	Ogawa teaches:
1. A computer-implemented method for providing a user with an aviation insurance premium estimate respectively, on user interaction with one or more insurance vendor third-party server systems, comprising the steps of: maintaining by a first server system having a first database, the first database storing an aviation insurance estimate program; accessing from the first database a file transmitted from a computing device of the user, automatically collecting, by a module executing on a processor associated with the first server system; aircraft identification data from the file; 
See Ogawa at least at:  Fig. 3; ¶ [0054], lines 1-9, e.g., “server 1 of the server underwriter”)  {…} one or more aircraft identification inputs; (Ogawa:  Figs. 3-10; ¶ [0054], lines 1-9, e.g., user input identification information);
evaluating, by the processor, the collected aircraft identification data and searching available databases other than the first database to identify potential aircraft identification data based on collected aircraft identification data, the potential aircraft identification data related to the collected aircraft identification data;  determining a set of transmitted aircraft identification data for the user from the identified potential aircraft identification data; 
Ogawa at least at:  Fig. 3; ¶ [0054], lines 1-9, ¶  [0047], lines 1-5 [referring to FIG. 5 of Ogawa and teaching condition input screen data sent [initiated information request] from the service underwriter [service server] to the browser of the user
presenting at a display of the computing device the collected aircraft identification data and the identified aircraft identification data, the identified aircraft identification data provided as one or more user interface elements; 
Ogawa at least at:  Figs. 3-5; Abstract; ¶ [0062], lines 1-10); ¶ [0069], lines 4-11 [teaching sending trial-calculation condition data] i.e., data received in response to the information request (associated with the one or more inputs), from a service underwriter [service server] to the computer of a user; see also Ogawa at least at ¶ [0048], lines 1-7, teaching a condition input screen, e.g., selectable input graphical interface [GUI]).
determining user aircraft query data based on at least the collected aircraft identification data and the identified aircraft identification;  converting, by the processor, the user aircraft query data for the user into a specific format formatted for each of the one or more aviation insurance vendor third-party server systems separate from the first server system; 
Ogawa at least at:  Fig. 3, element 104; ¶ [0047], lines 1-5; ¶ [0048], lines 1-7 [user information]; see also Ogawa at least at ¶ [0055], lines 1-8 [insurance provider selection, i.e., “insurance vendors”); Ogawa at least at: ¶ [0035], lines 6-16 [i.e., teaching a user submits a request for an insurance premium estimate]; 
transmitting, by the processor, formatted query data to each selected aviation insurance vendor third-party server system; 
Ogawa at least at: ¶ [0035], lines 6-16 [i.e., teaching a user submits a request for an insurance premium estimate]; Abstract,  teaching that the service underwriter [service server] converts the condition data and [transmits] the formatted data to computers of one or more participating and user selected insurance companies [insurance vendors] or underwriters);
receiving the aviation insurance premium estimate received from the one or more selected aviation insurance vendors third-party server systems; and 
Ogawa at least at:  Figs. 3-5; Abstract; ¶ [0062], lines 1-10); ¶ [0069], lines 4-11 teaching receiving [at the service server] trial-calculation data in response to an information request
presenting at the display of the computing device the received aviation insurance premium estimates as one or more second user interface elements.  
Ogawa at least at:  Figs. 3-5; Abstract; ¶ [0062], lines 1-10); [0069], lines 4-11 [teaching sending trial-calculation condition data] i.e., data received in response to the information request, from a service underwriter [service server] to the computer of a user; see also Ogawa at least at ¶ [0048], lines 1-7, teaching a condition input screen, e.g., selectable input graphical interface [GUI]).

Ogawa does not explicitly teach however Downey teaches:

…an aviation insurance estimate program…; …aircraft identification data…; ...aircraft query data…; …aircraft identification…; …aviation insurance vendor…; …aviation insurance vendor…; …receiving…aviation insurance premium estimate{s}…;

However, in the same field of endeavor, with both references being related to field of gathering and analyzing data which can be used to affect a premium for a desired financial product (e.g., insurance), Downey teaches generating a risk assessment score for an aerial vehicle [i.e., “aircraft”] which can be received by an insurance company and used for insuring a particular UAV, operator, or entire flight operation. (See Downey, at least at Abstract, ¶ [0061], lines 1-3, further teaching that a “generated authorization request report 122 [third-party information request] can be provided [transmitted] to a recipient 140, such as an authorization agency [national aviation authority, e.g., the FAA], for approval of the flight operation.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061], lines 1-3).

Ogawa does not explicitly teach however Butler teaches:

training a predictive model to identify the user {aircraft} query data, resulting in predictive model data, the training at least including applying historical user {aircraft} query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data; 
Butler [0011] teaching …the model is trained based on historical transaction data which identifies data and predicts when a transaction occurs {e.g., determining a transaction time, i.e., transaction data} based on data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model e.g., identifying {…} data, and training a predictive model applying historical data. 

However, in the same field of endeavor, with both references being related to field of gathering data and analyzing data using predictive models, which is used in consumer transactions, Butler teaches training a predictive model to identify data; thus, It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ogawa to substitute the system and method of identifying the user query data and training a model including applying historical user data, which is common to the same field of endeavor of training a predictive model to identify data and training predictive models including applying historical data as taught in Butler. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As a result, there exist a need to facilitate a better system and method for using and training a predictive model for determining to identify user query data, taught in Butler, at least at [0011], [0013], [0032].

Regarding claim 2: 
	Ogawa teaches:
2. The computer-implemented method of claim 1, wherein the aircraft is {a fixed wing aircraft}, unmanned aerial vehicle (UAV) or drone aircraft, commercial/charter and private aircraft, helicopter, experimental aircraft, propeller or jet aircraft, or other flying machines or aviation aircraft.  
Ogawa, Downey, Lamp and Butler disclose the computer-implemented method of claim 1. Ogawa, Downey and Lamp lack explicit disclosure ‘wherein the aircraft is e.g., “a fixed wing aircraft.”   After carefully considering all of the words in this language in light of the written description and in the context of the claim, giving the words their plain meaning, the examiner notes the method does not operate on the ‘aircraft’.  A person of ordinary skill reading this language would understand the fact the aircraft is a fixed wing aircraft impose no limitation whatsoever on the method. Accordingly, this language is accorded no patentable weight. 

Regarding claim 3: 
	Downey teaches:
3. The computer-implemented method of claim 2, wherein the collected aircraft identification data includes one or more of the one or more aircraft's N number, year, make or model.  
Downey teaches wherein the aircraft identification input is the serial number [i.e., registration number] of the desired aircraft to be insured (see Downey at least at ¶ [0019], lines 1-12, teaching storing a unique serial number [aircraft identification input] e.g., “N number” as interpreted by the Examiner; see Applicant Specification at ¶ [00056] discussing “[i]n one embodiment, the aircraft identification input can include entering the aircrafts registration number, commonly referred to as an N number, other aircraft identification information if the N number is unknown such as the aircrafts year, make, and model, or allow a user to import an electronic file that includes an electronic spreadsheet that has aircraft identifying information”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061]).

Regarding claim 5: 
	Ogawa teaches:
presenting at the display of the computing device the received pilot data with matched information such as pilot license information, pilot ratings, pilot medical information and address information.  
Ogawa at least at Figs. 5-10; ¶ [0058], lines 10-19 teaching, returning a trial-calculation result in accordance with the HTML format [e.g., converting the aircraft data to HTML]).  

Ogawa does not explicitly teach however Downey teaches:

5. The computer-implemented method of claim 1, further comprising collecting pilot data from a separate pilot database; based on matching collected pilot identification data from the transmitted file;
Downey teaches wherein said user information includes the user’s first and last name, city, state, and zip (see Downey at least at ¶ [0020], lines 1-6 teaching that an analysis engine 110 is in communication with an operator database 102.The operator database 102 can store pilot information [user information] describing one or more UAV pilots. The pilot information can include a name and/or other identifier of each pilot [e.g., city, state, and zip code for the pilot] along with associated companies (e.g., a company that hired the pilot for a flight operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061]).  
Regarding claim 6: 
	Downey teaches:
6. The computer-implemented method of claim 1, the collected pilot identification data includes a pilot's first name, last name, and address.  
After carefully considering all of the words in this language in light of the written description and in the context of the claim, giving the words their plain meaning, the examiner notes this language describes the informational content of data, i.e., ‘inputs’ in the absence of any functional relationship between the informational content, or the data with any substrate.  On those facts the language describing the informational content would be accorded no patentable weight. 
However, in the case the claim language were to be considered limiting, the Examiner notes Downey teaches wherein the aircraft identification input is the serial number [i.e., registration number] of the desired aircraft to be insured (see Downey at least at ¶ [0019], lines 1-12, teaching storing a unique serial number [aircraft identification input] e.g., “N number” as interpreted by the Examiner; see Applicant Specification at ¶ [00056] discussing “[i]n one embodiment, the aircraft identification input can include entering the aircrafts registration number, commonly referred to as an N number, other aircraft identification information if the N number is unknown such as the aircrafts year, make, and model, or allow a user to import an electronic file that includes an electronic spreadsheet that has aircraft identifying information”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061]).  

Regarding claim 7 
	Ogawa teaches:
7. The computer-implemented method of claim 1, wherein the pilot database is the Federal Aviation Administration airmen database.  
The cited art discloses the computer-implemented method of claim 1. The cited prior art does however does not explicitly disclose ‘wherein the national aviation authority database is the Federal Aviation Administration airmen database’.  However, after carefully considering all of the words in this language in light of the written description and in the context of the claim, giving the words their plain meaning, the examiner notes the claim language merely describes the agency that owns or maintains an available information source (database).  A person of ordinary skill reading this language would understand the fact the database is owned or maintained by a particular agency imposes no limitation whatsoever on the method.  This language is accorded no patentable weight.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Downey, Lamp, Butler, and in further view of 20160063638 A1 to Brantley et al. (hereinafter, “Brantley”)

Regarding claim 8: 
	Brantley teaches:
8. The computer-implemented method of claim 1, wherein the specific format is XML based.  
Brantley teaches wherein said standard format is XML formatted for each aviation insurance vendor’s specific XML format (see Brantley at least at least at ¶ [0032], lines 6-10 teaching, a policy system is shown to include insurance product model 211. Further teaching that an insurance product model specifies possible configuration of insurance policy products. Moreover teaching, in some embodiments, the insurance product model is implemented using XML files or other appropriate data structures)

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to substitute the method taught by Ogawa, Downey and Lamp, with that of Brantley, so that the standard format of the data is XML in order to better facilitate providing a user with aviation insurance for aerial vehicles by standardizing the data format for aviation insurance vendors. See Brantley at least at least at ¶ [0032], lines 6-10

Regarding claim 9: 
	Downey teaches:
{…} after receiving the collected aircraft identification data at the first service system.  
Ogawa at least at:  Fig. 3; ¶ [0054], lines 1-9, ¶  [0047], lines 1-5 [referring to FIG. 5 of Ogawa and teaching condition input screen data sent [initiated information request] from the service underwriter [service server] to the browser of the user)

Ogawa does not explicitly teach however Downey teaches:

9. The computer-implemented method of claim 1, further comprising initiating, by the processor at the first service system, a third-party information request to a national aviation authority database for aircraft identification data associated with collected pilot identification data {…}
Downey e.g., teaches generating a risk assessment score for an aerial vehicle [i.e., “aircraft”] which can be received by an insurance company and used for insuring a particular UAV, operator, or entire flight operation. (See Downey, at least at Abstract, ¶ [0061], lines 1-3, further teaching that a “generated authorization request report 122 [third-party information request] can be provided [transmitted] to a recipient 140, such as an authorization agency [national aviation authority, e.g., the FAA], for approval of the flight operation.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061], lines 1-3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Downey, Lamp, and Butler, further in view of US 20080221936 A1 to Patterson. 

Regarding claim 12 
	Patterson teaches:
12. The computer-implemented method of claim 1, further comprising presenting at the display of the computing device the received aviation insurance premium estimates as one or more second user interface elements in the form of a PDF format.  
Patterson [0015] Once the quote information is returned for a given request and the information is stored on the database, a quote summary form is created. The quote summary form lists the various quotes returned by the insurers for a given property appraisal. This form is stored on the database as a PDF file that is linked to the specific appraisal and then sent in an email to the broker that submitted the request. The quote summary response PDF file is also accessible through any interface that supports the web based application. The web based application includes a webpage that contains links to every quote summary PDF file that is stored on the database, for a submitted property appraisal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to substitute the method taught by Ogawa, Downey, Lamp, and Butler with that of Patterson, so that the standard format of the insurance estimate data is in PDF in order to better facilitate providing a user with aviation insurance for aerial vehicles by standardizing the data format for aviation insurance vendors. Patterson at least at least at ¶ [0015], Fig. 2.

Regarding claim 14 
	Ogawa teaches:
14. The computer-implemented method of claim 1, presenting at the display of the computing device, automatically received notification changes from the insurance vendor third-party server systems.  
However, after carefully considering all of the words in this language in light of the written description and in the context of the claim, giving the words their plain meaning, the examiner notes the claim language merely describes a step involving speculation. Before the method can present at a display, the method must receive a notification change. There is no indication in the claim that any notification has been received, automatically or otherwise. Thus, the claim falls within the speculation of a step or event; thus, the claim limitation is afforded no patentable weight. 

Regarding claim 21 
	Ogawa teaches:
21. A non-transitory computer-readable medium comprising code adapted to maintain a database on a first server system having a first database, the first database storing an aviation insurance estimate program, on data associated with a user collected from third-party computing devices, the code being executable by a server comprising a processor and a memory adapted to store executable program instructions and being in communication with third party insurance vendor server systems; the server adapted to access the database and to receive inputs, the computer-readable medium comprising: 
See Ogawa at least at:  Fig. 3; ¶ [0054], lines 1-9, e.g., “server 1 of the server underwriter”)  {…} one or more aircraft identification inputs; (Ogawa:  Figs. 3-10; ¶ [0054], lines 1-9, e.g., user input identification information);
a module comprising a first set of code executable by the processor and adapted to process data associated with the user based at least in part on the data collected from third party computing devices; a second set of executable code adapted to evaluate, the collected aircraft identification data and search available databases other than the first database to identify potential aircraft identification data based on the collected aircraft identification data, the potential aircraft identification data related to the collected aircraft identification data; 
Ogawa at least at:  Fig. 3; ¶ [0054], lines 1-9, ¶  [0047], lines 1-5 [referring to FIG. 5 of Ogawa and teaching condition input screen data sent [initiated information request] from the service underwriter [service server] to the browser of the user; See Ogawa at least at:  Fig. 3; ¶ [0054], lines 1-9, e.g., “server 1 of the server underwriter”)  {…} one or more aircraft identification inputs; (Ogawa:  Figs. 3-10; ¶ [0054], lines 1-9, e.g., user input identification information);
a third set of executable code adapted to determine a set of transmitted aircraft identification data for the user from the identified potential aircraft identification data; a fourth set of executable code adapted to present at a display of the computing device the collected aircraft identification data and the identified aircraft identification data, the data representing the set of identified aircraft identification data provided as one or more user interface elements; 
Ogawa at least at:  Figs. 3-5; Abstract; ¶ [0062], lines 1-10); ¶ [0069], lines 4-11 [teaching sending trial-calculation condition data] i.e., data received in response to the information request (associated with the one or more inputs), from a service underwriter [service server] to the computer of a user; see also Ogawa at least at ¶ [0048], lines 1-7, teaching a condition input screen, e.g., selectable input graphical interface [GUI]).
a fifth set of executable code adapted to determine user aircraft query data based on at least the collected aircraft identification data and the identified aircraft identification; a sixth set of executable code adapted to convert query data for the user into a specific format for the one or more aviation insurance vendor third-party server systems separate from the first server system; 
Ogawa at least at:  Fig. 3, element 104; ¶ [0047], lines 1-5; ¶ [0048], lines 1-7 [user information]; see also Ogawa at least at ¶ [0055], lines 1-8 [insurance provider selection, i.e., “insurance vendors”); Ogawa at least at: ¶ [0035], lines 6-16 [i.e., teaching a user submits a request for an insurance premium estimate];
a seventh set of executable code adapted to convert transmit, by the processor, formatted query data to each selected aviation insurance vendor third-party server system; an eighth set of executable code adapted to receive the aviation insurance premium estimate received from the one or more selected aviation insurance vendors third-party server systems; and 
Ogawa at least at:  Figs. 3-5; Abstract; ¶ [0062], lines 1-10); ¶ [0069], lines 4-11 teaching receiving [at the service server] trial-calculation data in response to an information request
a ninth set of executable code adapted to presenting at the display of the computing device the received aviation insurance premium estimates as one or more second user interface elements.  
Ogawa at least at:  Figs. 3-5; Abstract; ¶ [0062], lines 1-10); [0069], lines 4-11 [teaching sending trial-calculation condition data] i.e., data received in response to the information request, from a service underwriter [service server] to the computer of a user; see also Ogawa at least at ¶ [0048], lines 1-7, teaching a condition input screen, e.g., selectable input graphical interface [GUI]).

Ogawa does not explicitly teach however Downey teaches:

…an aviation insurance estimate program…; …aircraft identification data…; ...aircraft query data…; …aircraft identification…; …aviation insurance vendor…; …aviation insurance vendor…; …receiving…aviation insurance premium estimate{s}…;

However, in the same field of endeavor, with both references being related to field of gathering and analyzing data which can be used to affect a premium for a desired financial product (e.g., insurance), Downey teaches generating a risk assessment score for an aerial vehicle [i.e., “aircraft”] which can be received by an insurance company and used for insuring a particular UAV, operator, or entire flight operation. (See Downey, at least at Abstract, ¶ [0061], lines 1-3, further teaching that a “generated authorization request report 122 [third-party information request] can be provided [transmitted] to a recipient 140, such as an authorization agency [national aviation authority, e.g., the FAA], for approval of the flight operation.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061], lines 1-3).

Regarding claim 22: 
	Butler teaches:
22. The non-transitory computer-readable medium of claim 21 further comprising: a tenth set of executable code adapted to train a predictive model to identify the user aircraft query data, resulting in predictive model data, the training at least including applying historical user aircraft query data and resulting correlation to the predictive model data to provide assistance based on the collected aircraft identification data.  
Butler [0011] teaching …the model is trained based on historical transaction data which identifies data and predicts when a transaction occurs {e.g., determining a transaction time, i.e., transaction data} based on data received by the account management system e.g., [0013] {location where the action occurred, and or a {time that the action occurred}; [0032] teaching, model trained based on e.g., receipt data input to model e.g., identifying {…} data, and training a predictive model applying historical data. 

However, in the same field of endeavor, with both references being related to field of gathering data and analyzing data using predictive models, which is used in consumer transactions, Butler teaches training a predictive model to identify data; thus, It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ogawa to substitute the system and method of identifying the user query data and training a model including applying historical user data, which is common to the same field of endeavor of training a predictive model to identify data and training predictive models including applying historical data as taught in Butler. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As a result, there exist a need to facilitate a better system and method for using and training a predictive model for determining to identify user query data, taught in Butler, at least at [0011], [0013], [0032].

Regarding claim 23: 
	Ogawa teaches:
present at the display of the computing device the received pilot data with matched information such as pilot license information, pilot ratings, pilot medical information and address information.  
Ogawa at least at Figs. 5-10; ¶ [0058], lines 10-19 teaching, returning a trial-calculation result in accordance with the HTML format [e.g., converting the aircraft data to HTML]).  

Ogawa does not explicitly teach however Downey teaches:

23. The non-transitory computer-readable medium of claim 22 further comprising: an eleventh set of executable code adapted to collect pilot data from a separate pilot database; based on matching collected pilot identification data from the transmitted file; and 
Downey teaches wherein said user information includes the user’s first and last name, city, state, and zip (see Downey at least at ¶ [0020], lines 1-6 teaching that an analysis engine 110 is in communication with an operator database 102.The operator database 102 can store pilot information [user information] describing one or more UAV pilots. The pilot information can include a name and/or other identifier of each pilot [e.g., city, state, and zip code for the pilot] along with associated companies (e.g., a company that hired the pilot for a flight operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation of insurance premium quotes of Ogawa with the risk assessment data of an aerial vehicle and communication with a national aviation authority of Downey in order to insure an aerial vehicle, operator, or flight operation. (See Downey, at least at ¶ [0061]).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Downey, Lamp, Butler, and in further view of 20160063638 A1 to Brantley et al. (hereinafter, “Brantley”)



Regarding claim 24: 
	Brantley teaches:
24. The non-transitory computer-readable medium of claim 23, wherein the specific format is XML based.  
Brantley teaches wherein said standard format is XML formatted for each aviation insurance vendor’s specific XML format (see Brantley at least at least at ¶ [0032], lines 6-10 teaching, a policy system is shown to include insurance product model 211. Further teaching that an insurance product model specifies possible configuration of insurance policy products. Moreover teaching, in some embodiments, the insurance product model is implemented using XML files or other appropriate data structures)

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to substitute the method taught by Ogawa, Downey and Lamp, with that of Brantley, so that the standard format of the data is XML in order to better facilitate providing a user with aviation insurance for aerial vehicles by standardizing the data format for aviation insurance vendors. See Brantley at least at least at ¶ [0032], lines 6-10

Claim 25-27 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Downey, Lamp, and Butler, further in view of US 20080221936 A1 to Patterson. 

Regarding claim 25
	Patterson teaches:
25. The non-transitory computer-readable medium of claim 24 further comprising: a twelfth set of executable code adapted to present at the display of the computing device the received aviation insurance premium estimates as one or more second user interface elements as a PDF format.  
Patterson [0015] Once the quote information is returned for a given request and the information is stored on the database, a quote summary form is created. The quote summary form lists the various quotes returned by the insurers for a given property appraisal. This form is stored on the database as a PDF file that is linked to the specific appraisal and then sent in an email to the broker that submitted the request. The quote summary response PDF file is also accessible through any interface that supports the web based application. The web based application includes a webpage that contains links to every quote summary PDF file that is stored on the database, for a submitted property appraisal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to substitute the method taught by Ogawa, Downey, Lamp, and Butler with that of Patterson, so that the standard format of the insurance estimate data is in PDF in order to better facilitate providing a user with aviation insurance for aerial vehicles by standardizing the data format for aviation insurance vendors. Patterson at least at least at ¶ [0015], Fig. 2.

Regarding claim 26
	Ogawa teaches:
26. The non-transitory computer-readable medium of claim 25 further comprising: a thirteenth set of executable code adapted to present at the display of the computing device automatically received notification changes from the insurance vendor third-party server systems.  
However, after carefully considering all of the words in this language in light of the written description and in the context of the claim, giving the words their plain meaning, the examiner notes the claim language merely describes a step involving speculation. Before the method can present at a display, the method must receive a notification change. There is no indication in the claim that any notification has been received, automatically or otherwise. Thus, the claim falls within speculation of a step or event; therefore, the claim limitation is not limiting, and is afforded no patentable weight. 

Regarding claim 27
	Ogawa teaches:
27. The non-transitory computer-readable medium of claim 26 further comprising: a fourteenth set of executable code adapted to automatically collect as a crowdfund platform second users insurance make and model selections across multiple brokerages for each aviation insurance vendor third party service system.
Ogawa at least at:  Fig. 3, element 104; ¶ [0047], lines 1-5; ¶ [0048], lines 1-7 [user information]; see also Ogawa at least at ¶ [0055], lines 1-8 [insurance provider selection, i.e., “insurance vendors”); Ogawa at least at: ¶ [0035], lines 6-16 [i.e., teaching a user submits a request for an insurance premium estimate]; 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694